Citation Nr: 1704326	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability and pursuant to 38 U.S.C.A. § 1151 as a result of a spinal epidural performed by VA in December 2000. 

2.  Entitlement to an effective date earlier than August 3, 2006, for the assignment of a 10 percent disability evaluation for tonsillectomy with chronic laryngitis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 and October 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

With regard to the claims for service connection for a back disability and a TDIU, the Board notes that in March 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  A transcript of this hearing is of record.  However, at this time, the VLJ is not available to review this matter.  As such, the Veteran was notified in a September 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

The claims for service connection for a lumbar spine disorder and a TDIU were remanded in May 2010 and January 2014 for further development.  In January 2014, the Board also remanded the claim for an earlier effective date for the assignment of a 10 percent disability evaluation for a tonsillectomy with chronic laryngitis, for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2016, a SOC was issued.  Although the Veteran did not submit a VA Form 9 as to this issue, in January 2017 the Veteran's representative submitted a Brief which constitutes documentation in lieu of a VA Form 9 and the RO has certified this issue to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe than an appeal was perfected).

In January 2014, the Board also issued a decision that denied the Veteran's claim for a disability rating higher than 30 percent for post-operative residuals of the left knee with lateral instability and a disability rating higher than 10 percent for arthritis of the left knee and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the January 2014 Board decision that denied entitlement to a disability rating higher than 10 percent for arthritis of the left knee be vacated and remanded.  This JMPR instructed that the part of the Board decision that denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for post-operative residuals of the left knee with instability not be disturbed.  In a December 2014 Order, the Court granted the motion, vacated the January 2014 Board decision, and remanded the case to the Board for further appellate review.

In May 2015, the Board remanded the claim for a disability rating higher than 10 percent for arthritis of the left knee, for further development.  Pursuant to the Board's remand, an April 2016 rating decision increased the rating for the left knee arthritis from 10 percent to 30 percent, effective August 11, 2010, indicating its belief that this satisfied the benefit sought with respect to this claim.  The Veteran also did not disagree with the disability evaluation or the effective date assigned.  Moreover, in his appellant brief, dated in January 2017, the Veteran's representative failed to set forth this increased rating claim as one of the issues remaining on appeal.  Therefore, this matter is no longer considered to be in appellate status.

The issue of entitlement to service connection for bilateral nerve entrapment of the upper extremities and a right knee disorder, to include as secondary to the service-connected left knee disability was referred to the Agency of Original Jurisdiction (AOJ) in the May 2010 and January 2014 remands.  However, it once again does not appear that this issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 3, 2006, it was not factually ascertainable that the Veteran's tonsillectomy with chronic laryngitis had increased to warrant a 10 percent rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 3, 2006, for the assignment of a 10 percent rating for the Veteran's tonsillectomy with chronic laryngitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The resolution of the Veteran's appeal for earlier effective dates turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Nonetheless, the Veteran has been notified of how VA assigns effective dates.

Earlier Effective Date Claim

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

Generally, the effective date of an award of an increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For disability compensation, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

As a preliminary matter, the Board finds that there is no dispute as to the facts essential to resolution of this appeal:  Specifically, the Veteran does not contend that he filed a claim of entitlement to an increased rating for his service-connected tonsillectomy with chronic laryngitis prior to August 3, 2006.  Rather, he contends that the effective date for the 10 percent rating should be retroactive July 1974, the date of his discharge from active duty or December 1982, the date of his original claim for service connection for a tonsillectomy.  See, November 2011 notice of disagreement. 

Historically, the Veteran's original claim for service connection for a tonsillectomy was filed with VA in December 1982.  In February 1983, the VA RO granted service connection for a tonsillectomy and assigned a noncompensable (zero percent) rating effective from December 17, 1982, the date of the claim for service connection.  Since the Veteran did not file a notice of disagreement with the grant of service connection or the effective date assigned, the February 1983 rating decision became final and it is not subject to revision in the absence of clear and unmistakable error (CUE ) in the decision.  See, 38 U.S.C.A. §§ 5109A, 7105.

On August 3, 2006, the Veteran's claim for an increased rating for his service-connected tonsillectomy was filed with VA.  In an October 2011 rating decision, the RO increased the rating from zero percent to 10 percent, effective from August 3, 2006, the date of the increased rating claim.  The Veteran appealed the effective date.

As previously stated, the effective date of a rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  Thus, the 10 percent rating for the Veteran's tonsillectomy may be effective as much as a year earlier than the August 2006 claim date, if the earliest date as of which it is factually ascertainable that his tonsillectomy with chronic laryngitis increased is a date during the year before the August 2006 claim was received.

As such, VA must consider whether there is any medical evidence between August 3, 2005, and August 3, 2006, making it factually ascertainable that the Veteran's tonsillectomy was 10 percent disabling.  38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's service-connected tonsillectomy with chronic laryngitis has been evaluated as 10 percent disabling under Diagnostic Code (DC) 6599-6516.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as laryngitis based on the criteria found under DC 6516, which provides for a 10 percent evaluation for hoarseness with inflammation of cords or mucous membrane; and a 30 percent evaluation for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 6516.

A review of post-service treatment records dated from August 2005 to August 2006 shows that the medical evidence is void of any complaints, symptoms, or treatment for a tonsillectomy.  There is no evidence, then, that a date during the year preceding August 3, 2006, is the earliest date as of which it is factually ascertainable that the Veteran's tonsillectomy produced increased symptomatology.  

The evidence of record does not provide a basis for an effective date earlier than August 3, 2006, for the 10 percent disability rating.  Accordingly, an effective date earlier than August 3, 2006, the date of the increased rating claim, must be denied.

With regard to the Veteran's request for an effective date of July 1974, after his discharge from service, or December 1982, the date of his claim for service connection, for assignment of a 10 percent rating for tonsillectomy with chronic laryngitis, there is no legal basis for assigning an effective date immediately following his discharge from service or from the date VA received his claim for service connection.  The pertinent legal authority governing effective dates is clear and specific in this regard and the Board is bound by such authority.

In summary, under the facts of this case, there is no legal entitlement to an effective date earlier than August 3, 2006, for the assignment of a 10 percent disability evaluation for tonsillectomy with chronic laryngitis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

An effective date earlier then August 3, 2006, for the assignment of a 10 percent disability evaluation for tonsillectomy with chronic laryngitis, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the Veteran's claimed lumbar spine disorder, in May 2010 the Board remanded the claim for an opinion as to whether his lumbar spine disorder was related to an epidural injection.  The Veteran was afforded a VA examination in May 2010, however, the examiner failed to address whether the spinal disorder was related to an epidural injection.  In addition, the examination revealed evidence which indicated that his lumbar spine disorder may have been aggravated by his service-connected left knee disorder.  Accordingly, the Board remanded the claim again in January 2014 for another VA examination and medical opinion.  

Pursuant to the January 2014 remand, a May 2016 VA examination was scheduled, but the Veteran failed to attend the examination.  While a notation in the file states that he "refused" to attend, there is no indication that he received written notification as to the date and time of the examination.  A remand is thereby necessary to afford him another opportunity to attend a VA examination.
The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).

Regarding the Veteran's claim of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the lumbar spine issue that is being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See, Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's service-connected disability, dated from August 2011 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran is asked to obtain private and VA treatment records himself and/or inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

2.  After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any lumbar spine disorder.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose any current lumbar spine disorder.

b) Is it at least as likely as not (a 50 percent probability or greater) that any current lumbar spine disorder, had its onset in or is etiologically-related to the Veteran's active duty service?
 
 c) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed lumbar spine disorder is (a) proximately due to or the result of the Veteran's service-connected left knee disorder, or is (b) aggravated or permanently worsened by his service-connected left knee disorder?  The examiner should consider the August 2010 VA examination report that revealed an antalgic gait with poor propulsion and the inability for the Veteran to stand erect without leg weakness and almost falling.
 
 If it is determined that the lumbar spine disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.
 
 d) Does the Veteran have an additional disability relevant to his lumbar spine disorder as a result of a spinal injection during his left knee surgery at the Fayetteville VAMC in December 2000?
 
 If so, is the additional disability at least as likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if he fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


